                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RITA ELLIS,                                              CIVIL ACTION
                       Plaintiff,

              v.

GENESIS HEALTHCARE                                       NO. 18-5536
CORPORATION AND KELLY
GRIMALDI,
              Defendants.

                                         ORDER

       AND NOW, this 19th day of March, 2019, upon consideration of Defendants' Motion to

Dismiss and support thereof (ECF Nos. 8 & 11), and Plaintiffs Opposition thereto (ECF No.

10), it is hereby ORDERED that Defendants' Motion is GRANTED IN PART A.~D DENIED

IN PART, as follows:

    1. Defendants' Motion to Dismiss Count II (Defamation) based on the communication to

       the Bureau is DENIED.

    2. Defendants' Motion to Dismiss Count II (Defamation) based on the documents placed in

       Plaintiffs personnel file is GRANTED. Plaintiffs claim for defamation based on the

       documents placed in Plaintiffs personnel file is DISMISSED WITH PREJUDICE.

    3. Defendants' Motion to Dismiss Count III (Injurious Falsehood) and Count IV

       (Intentional Infliction of Emotional Distress) is GRANTED. Counts III and IV of

       Plaintiffs Complaint are DISMISSED WITH PREJUDICE.




                                                         Y BEETLESTONE, J.
